DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s arguments, filed 7 January 2021, with respect to 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive. Applicant has amended the claims to remove the “preferably” language. Accordingly, the 35 U.S.C. § 112(b) rejections of claims 6 and 7 have been withdrawn. 

Applicant’s amendments and arguments, filed 7 January 2021, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive. Applicant has amended the claims such that the composition of the instant claims contains no melamine polyphosphoric acid. This compound was required in the teaching of Toyo and as such Toyo no longer reads on the instant claims. Accordinly, the 35 U.S.C. 103 rejections in view of Toyo have been withdrawn. However, new rejections are made in view of Morimoto et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (US 2010/0069539, hereinafter referred to as “Morimoto”).
As to Claim 1: Morimoto teaches a composition comprising a polyamide resin a phosphorus containing flame retarder and glass fiber wherein the polyamide is present in an amount of 15 to 78% and the class fiber is present in an amount of 20 to 65% (Abstract). Morimoto further teaches that the phosphorus containing flame 
Morimoto does not teach and example with all the components in the exact same ranges as the instant claims.
However, Morimoto teaches a composition containing the same components (Abstract, [0030]. Morimoto further teaches that the melamine and phosphoric acid reaction product (i.e. an aromatic ester of phosphoric acid) is present in an amount of 2 to 12% by weight [0036], the diphosphinate salt is present in an amount of 5 to 10% by weight [0044], and the phosphazene compound can be from formula III or IV matching the instantly claimed formulas (IX and X) is present in an amount of 1 to 8% by weight. Additionally, Morimoto teaches the polyamide is present in an amount of 15 to 78% and the class fiber is present in an amount of 20 to 65% (Abstract). At the time of filing it would have been obvious to a person having ordinary skill in the art to use the ranges taught by Morimoto, including the ranges of the instant claim which lie inside the ranges of Morimoto, because Morimoto teaches these are suitable ranges for making a flame retardant resin (Abstract, [0030]).
As to Claim 2: Morimoto renders obvious the composition of claim 1 (supra). Morimoto further teaches that the cyclic phosphazene contains at least 3 units and up to 25 units [0045].
As to Claim 3: Morimoto renders obvious the composition of claim 1 (supra). Morimoto further teaches that the aromatic phosphate can be a polyphosphate [0031].
As to Claim 4: Morimoto renders obvious the composition of claim 1 (supra). Morimoto further teaches that R1 and R2 can both be methyl groups [0037].
As to Claim 5: Morimoto renders obvious the composition of claim 1 (supra). Morimoto further teaches that the polyamide can be a blend of an aliphatic polyamide and an aromatic polyamide [0017-0028].
As to Claim 6: Morimoto renders obvious the composition of claim 1 (supra). 
Morimoto does not explicitly teach that the phosphazene compound is present in an amount of 2 to 6% by weight.

As to Claim 7: Morimoto renders obvious the composition of claim 1 (supra).
Morimoto does not explicitly teach that the reaction product of the phosphoric acid is present in an amount of 2.5 to 5.5 %.
However, Morimoto teaches that the reaction product of the phosphoric acid is present in an amount of 2 to 12% by weight. At the time of filing it would have been obvious to a person having ordinary skill in the art to select an amount of phosphoric acid reaction product within the range taught by Morimoto, including a range of 2.5 to 5.5% by weight because Morimoto teaches that this is an acceptable amount to have good fire resistance [0036].
As to Claim 8: Morimoto renders obvious the composition of claim 1 (supra). Morimoto further teaches that the composition can be made by mixing the components together [0088].
As to Claim 10: Morimoto renders obvious the composition of claim 1 (supra). Morimoto further teaches that the composition can be used to make molded articles [0090].
As to Claim 11: Morimoto renders obvious the composition of claim 1 (supra). Morimoto further teaches that molded articles can be made by taking the composition of claim 1, melting it, extruding it, and molding it [0089-0090].
As to Claim 14: Morimoto renders obvious the composition of claim 6 (supra). 
Morimoto does not explicitly teach that the phosphazene compound is present in an amount of 3 to 5% by weight.
However, Morimoto teaches that the phosphazene component can be present in an amount of 1.5 to 6% by weight. At the time of filing it would have been obvious to a person having ordinary skill in the art to select an amount of phosphazene compound within the range taught by Morimoto, including a range of 3 to 5% by weight because Morimoto teaches that this is an acceptable amount to have good fire resistance [0050].
As to Claim 15: Morimoto renders obvious the composition of claim 7 (supra).
Morimoto does not explicitly teach that the reaction product of the phosphoric acid is present in an amount of 3 to 5 %.
However, Morimoto teaches that the reaction product of the phosphoric acid is present in an amount of 2 to 12% by weight. At the time of filing it would have been obvious to a person having ordinary skill in the art to select .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew J. Oyer/Primary Examiner, Art Unit 1767